
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Casey (for himself
			 and Mr. Brownback) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Sexual Assault Awareness and Prevention Month 2009.
	
	
		Whereas on average, a person is sexually assaulted in the
			 United States every 21/2 minutes;
		Whereas the Department of Justice reports that 191,670
			 people in the United States were sexually assaulted in 2005;
		Whereas 1 in 6 women and 1 in 33 men have been victims of
			 rape or attempted rape;
		Whereas the Department of Defense received 2,688 reports
			 of sexual assault involving members of the Armed Forces in fiscal year
			 2007;
		Whereas children and young adults are most at risk for
			 sexual assault, as 44 percent of sexual assault victims are under the age of
			 18, and 80 percent are under the age of 30;
		Whereas sexual assault affects women, men, and children of
			 all racial, social, religious, age, ethnic, and economic groups in the United
			 States;
		Whereas only 41 percent of sexual assault victims pursue
			 prosecution by reporting their attacks to law enforcement agencies;
		Whereas 2/3 of sexual crimes are
			 committed by persons who are not strangers to the victims;
		Whereas sexual assault survivors suffer emotional scars
			 long after the physical scars have healed;
		Whereas prevention education programs carried out by rape
			 crisis and women’s health centers have the potential to reduce the prevalence
			 of sexual assault in their communities;
		Whereas because of recent advances in DNA technology, law
			 enforcement agencies now have the potential to identify the rapists in tens of
			 thousands of unsolved rape cases;
		Whereas aggressive prosecution can incarcerate rapists and
			 therefore prevent them from committing further crimes;
		Whereas free, confidential help is available to all
			 survivors of sexual assault through the National Sexual Assault Hotline, more
			 than 1,000 rape crisis centers across the United States, and other
			 organizations that provide services to assist survivors of sexual assault;
			 and
		Whereas April 2009 is recognized as National Sexual
			 Assault Awareness and Prevention Month: Now, therefore, be it
		
	
		That—
			(1)it is the sense of Congress that—
				(A)National Sexual
			 Assault Awareness and Prevention Month provides a special opportunity to
			 educate the people of the United States about sexual violence and to encourage
			 the prevention of sexual assault, the improved treatment of its survivors, and
			 the prosecution of its perpetrators;
				(B)it is appropriate
			 to properly acknowledge the more than 20,000,000 men and women who have
			 survived sexual assault in the United States and salute the efforts of
			 survivors, volunteers, and professionals who combat sexual assault;
				(C)national and
			 community organizations and private sector supporters should be recognized and
			 applauded for their work in promoting awareness about sexual assault, providing
			 information and treatment to its survivors, and increasing the number of
			 successful prosecutions of its perpetrators; and
				(D)public safety, law
			 enforcement, and health professionals should be recognized and applauded for
			 their hard work and innovative strategies to increase the percentage of sexual
			 assault cases that result in the prosecution and incarceration of the
			 offenders;
				(2)Congress strongly
			 recommends that national and community organizations, businesses in the private
			 sector, colleges and universities, and the media promote, through National
			 Sexual Assault Awareness and Prevention Month, awareness of sexual violence and
			 strategies to decrease the incidence of sexual assault; and
			(3)Congress supports
			 the goals and ideals of National Sexual Assault Awareness and Prevention Month
			 2009.
			
